Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of DirectorsGenpact Limited: We consent to the incorporation by reference in the registration statements (No.333‑210729) on Form S-3, (No.333‑184296) on Form S-8,(No.333‑153113) on Form S-8 and (No. 333-145152) on Form S-8/Aof Genpact Limited of our reports dated March 1, 2017, with respect to the consolidated balance sheets of Genpact Limited as of December31, 2015 and 2016, and the related consolidated statements of income, comprehensive income (loss), equity and cash flows for each of the years in the three-year period ended December31, 2016, and the effectiveness of internal control over financial reporting as of December31, 2016, which reports appear in the December31, 2016 annual report on Form 10‑K of Genpact Limited.
